Citation Nr: 0729492	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-33 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of head 
trauma, claimed as difficulties with eating, walking, and 
talking; a nervous condition, and memory problems.  


REPRESENTATION

Appellant represented by:	Andrew M. Leblanc, Esquire


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Merchant Marines 
from November 1944 to July 1945 and in the Marine Corps from 
October 1945 to January 1947.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  Responsibility for the veteran's 
claim lies with the RO in St. Petersburg, Florida.  

In October 2005, the Board issued a decision denying the 
veteran's service connection claim and the veteran filed an 
appeal.  In May 2007, the Court of Appeals for Veterans 
Claims remanded the appeal to the Board for further 
development.  After the appeal was remanded, the veteran 
submitted additional evidence that he requested be considered 
in the first instance by the agency of original jurisdiction 
(AOJ).  38 C.F.R. § 20.1304(c).  That evidence has been made 
part of the veteran's claims folder and should be taken into 
account when the appeal is readjudicated.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

The veteran requested assistance in obtaining medical records 
from his service with the Merchant Marines.  The record shows 
that the AOJ sent many letters requesting those records, but 
did not receive them.  If VA makes continued efforts to 
obtain relevant Federal records but is unable to obtain them 
and concludes that it is reasonably certain that they do not 
exist or further efforts to obtain them would be futile, VA 
must provide the claimant with oral or written notice of that 
fact. 38 C.F.R. § 3.159(e)(1).  That notice must contain the 
following information:  (i) the identity of the records VA 
was unable to obtain; (ii) an explanation of the efforts VA 
made to obtain the records; (iii) a description of any 
further action VA will take regarding the claim, including, 
but not limited to, notice that VA will decide the claim 
based on the evidence of record unless the claimant submits 
the records VA was unable to obtain; and (iv) notice that the 
claimant is ultimately responsible for providing the 
evidence.  38 C.F.R. § 3.159(e)(1)(i) to (iv).  Since the AOJ 
has not complied with those requirements, a remand is 
necessary to either obtain the Merchant Marine service 
medical records or comply with the notice requirements of 
38 C.F.R. § 3.159(e)(1)(i) to (iv).    

In addition, the motion granted by the Court directs that the 
veteran be "advised of the relevance of buddy statements or 
other lay evidence to substantiate his treatment subsequent 
to the head injury."  (Motion at page 4)

The most recent medical treatment records in the claims file 
are from December 2004.  Accordingly, the claims file should 
be updated with all medical treatment records since then.  

After the above development has been completed, schedule the 
veteran for an appropriate examination to determine the 
veteran's current disabilities and whether they are related 
to his head injury during service.  The examiner's report 
should address his difficulties with eating, walking, and 
talking, with a nervous condition, and with memory problems.  
In response to prior examiners' comments that the symptoms 
were of recent onset, the veteran has now submitted several 
lay statements containing observations of his behavior in the 
past.  The examiner should review the entire claims file, 
including the  additional lay statement evidence, and state 
that he has done so.  Moreover, in response to the Court's 
concern that reports by prior examiners were inadequate 
because they had not made clear that the service medical 
records pertaining to the inservice head injury had been 
reviewed, the examiner should describe the nature of the 
veteran's inservice head trauma, and in so doing, identify 
what information in the service medical records is being 
relied upon to make that assessment.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Finally, since the veteran has not been provided with notice 
that complies with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), such notice should be sent to him.  

Accordingly, the case is REMANDED to the Appeals Management 
Center in Washington, D.C., for the following action:

1.  Send the veteran notice that complies 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Advise the veteran of the relevance of 
buddy statements or other lay evidence to 
substantiate his treatment subsequent to 
the head injury sustained during his 
Merchant Marine service.

3.  Assist the veteran in obtaining 
evidence by seeking medical records of the 
veteran's Merchant Marine service.  If 
after continued efforts to obtain those 
records, it is reasonably certain that 
they do not exist or further efforts to 
obtain them would be futile, provide the 
veteran with written notice of that fact 
compliant with 38 C.F.R. § 3.159(e)(1)(i) 
to (iv), that contains the following 
information:  (i) the identity of the 
records VA was unable to obtain; (ii) an 
explanation of the efforts VA made to 
obtain the records; (iii) a description of 
any further action VA will take regarding 
the claim, including, but not limited to, 
notice that VA will decide the claim based 
on the evidence of record unless the 
claimant submits the records VA was unable 
to obtain; and (iv) notice that the 
claimant is ultimately responsible for 
providing the evidence.  


4.  Update the veteran's claims file with 
all treatment records since December 2004 
from VA hospitals and other VA medical 
facilities, as well as with medical 
records from the private providers for 
whom the veteran supplies medical waivers.  
Associate any evidence obtained with the 
claims folder. 

5.  After the above development is 
completed, schedule the veteran for an 
appropriate examination.  The claims file 
must be made available to the examiner and 
the examiner's report should indicate that 
the lay statements and service medical 
records relating to the veteran's head 
trauma were reviewed.  All necessary tests 
should be given and any results from such 
tests should be addressed in the 
examiner's report.  

The examiner should describe the nature of 
the veteran's inservice head trauma, and 
in so doing, identify what information in 
the service medical records was relied 
upon to make that assessment.  The 
examiner should also identify the 
veteran's diagnoses.  With respect to each 
diagnosis, the examiner should provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that the diagnosed condition is related to 
the head injury suffered during service 
with the Merchant Marines.  In discussing 
the veteran's diagnoses and their 
relationship to his head trauma during 
service, please include a discussion of 
the following difficulties (about which 
the veteran has specifically complained):   
(a) with eating, walking, and talking; 
(b) with a nervous condition; and (c) with 
memory problems.

6.  Then readjudicate the claim.  If any 
sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


